Citation Nr: 1134417	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  00-24 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as a major depressive disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to September 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied service connection for a major depressive disorder.  The Veteran testified before the Board at a hearing held at the RO.  In November 2003, the Board remanded the claim for service connection for a major depressive disorder for further development.  In May 2007, the Board issued a decision that denied service connection.  The appellant appealed that May 2007 Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a December 2008 Order, the Court vacated the Board's decision and remanded the claim to the Board for readjudication in accordance with the Joint Motion.  In August 2009 the Board remanded the claim for additional development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).   

This matter also arises from an August 2007 rating decision that denied service connection for hepatitis C. 


FINDINGS OF FACT

1.  A psychiatric disorder, to include major depressive disorder, was not documented during service, nor was a psychosis shown within one year of separation from service; and a psychiatric disorder, first documented after service, is not shown to be related to an injury, disease, or event of service origin.
2.  Hepatitis C is not shown to have had onset during service; and hepatitis C, first documented after service, is not shown to be related to an injury, disease, or event of service origin.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include major depressive disorder, was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in March 2002, June 2004, March 2006, February 2007 and September 2009; rating decisions in February 2000 and August 2007; statements of the case in October 2000 and January 2010; and supplemental statements of the case in March 2001 and August 2010.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the January 2010 statement of the case, and the April 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  Pursuant to the August 2009 Board remand, in September 2009 the RO contacted the National Personnel Records Center (NPRC), Maxwell AFB, and Martin Army Community Hospital in Fort Banning, to obtain the Veteran's treatment records from 1974 to 1975.  In a January 2010 RO letter, the Veteran was informed that Maxwell AFB, Fort Benning Hospital, and the NPRC, responded that the records do not exist and there are no additional outstanding service medical records for the Veteran, other than those associated with the claims file.  The Veteran was also informed that the records were unavailable in the August 2010 supplemental  statement of the case.  The Veteran had an opportunity to submit any records in his possession.  Additionally, in correspondence in June 2004 and January 2010, the RO provided the Veteran with necessary authorization forms to obtain and associate with the claims file private medical records.  The Veteran failed to respond to RO's request.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The duty to assist includes providing a medical examination when such is necessary to make a decision on the claim.

With regard to the Veteran's claim for service connection for a psychiatric disability, pursuant to the August 2009 Board remand, the Veteran was scheduled for a VA examination in August 2010.  The Veteran failed to report for that examination.  He did not show good cause for his failure to report for this examination, nor did he request that it be rescheduled.  The Veteran also failed to appear for a March 2006 VA mental health examination.  Therefore, because he has not given good cause for his failure to report and stated that he will report for a rescheduled examination, the Board concludes that a remand for an additional examination would serve no purpose and the Board finds that the duty to assist has been satisfied.  Moreover, the Board finds it unnecessary to schedule the Veteran for a VA examination to adjudicate the claim of service connection hepatitis C, because the competent medical evidence of record does not link any current diagnosis of hepatitis C to any event, injury, or disease in service.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010). 

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).   

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Psychiatric Disorder

The Veteran contends that he developed a psychiatric disorder during service. 

Service medical records show no symptoms, complaints, examination, or treatment for a mental disorder in service.  A July 1975 discharge physical examination showed no psychiatric disorders and the Veteran denied a history of depression, excessive worry, or nervous trouble.  In an August 1975 Report of Mental Status, a military physician noted that the Veteran had no significant mental illness and that he met the applicable medical retention standards.  The physician assessed the Veteran's mood as "level" (not "depressed" or "hyperactive") with all other examination categories assessed as normal.

The Veteran's service personnel records show that he served as an Army radio technician with no overseas service.  He received several Article 15's during service for incidents of failing to go to his appointed place of duty without authority and for willfully disobeying orders.  Service personnel records show that the Veteran received an honorable discharge.  The reason for discharge noted in block 9c of the report of separation from Active Duty was unsuitability, defective attitude, and inability to expend effort constructively pursuant to AR 635-200, § 13-5 b (3) (Dec 14, 1973), which applied only to soldiers who met retention medical standards. 

In August 1989, the Veteran was admitted to a VA facility for detoxification and rehabilitation due to drug abuse.  A VA examiner noted no depression, no current threatening behavior, and no previous suicide attempts.  The examiner noted that the Veteran reported using marijuana since age 18.  A VA social worker noted that the Veteran reported an addiction to cocaine but denied any history of violence.  He reported feeling depressed because his drug use caused him to miss work, but he also stated that he never thought of harming himself.  The social worker noted that the Veteran's father reported the Veteran had one incident in service when he took an overdose of pills and had to go to the hospital.  The father also reported that about 10 months earlier, the Veteran had used too much cocaine by mistake.  In a September 1989 discharge report, the attending physician noted that the Veteran did not verbalize any depression but lacked insight and denied the significance of his problem with drugs.  The Veteran received detoxification treatment and participated in the orientation portion of a rehabilitation program.  The physician noted that the Veteran resolved many of his family problems but made only minimal gains in acceptance of a drug abuse problem.  The examiner diagnosed drug dependence but did not diagnose a mental disorder.

The Veteran received in-patient treatment at VA facilities for drug detoxification again in November 1989 and from July 1994 to September 1994.  In summaries of history and treatment, the examiners noted no history of depression or suicide attempts in service.  In May 1995, the Veteran was again provided VA in-patient treatment for drug abuse.  Upon discharge, a VA psychiatrist diagnosed dysthymia which was discussed in the context of drug abuse and marital discord.  There were no notations related to symptoms or events in service.

The Veteran received in-patient VA treatment again in March 1998, July 1998, February 1999, June 1999, October 2004, and July 2005 for depression, substance abuse, and physical disorders including low back pain and pancreatitis.  Between hospitalizations, he received outpatient treatment for depression and drug addiction from both VA and private clinics.  The file contains a substantial number of records of that treatment.  Although several providers noted symptoms of depression, occasional suicidal ideation, and suicide attempts in 1995 and 2005, none of the providers noted any Veteran reports of suicide attempts in service or related any current disorders to any aspect of service.  November 2011 VA treatment notes show that the Veteran tested negative for posttraumatic stress disorder and depression.  

In a March 2003 Board hearing, the Veteran stated that he was stationed at an Army base in Georgia in 1974.  He stated that he was experiencing difficulties with his relationship with his wife and with Army supervisors.  Specifically, his supervisors were upset that he had testified in court in defense of other soldiers, had assigned him to extra duties, and had attempted to discharge him for unfitness or unsuitability under Chapter 13 of Army Regulation 625-200.  He stated that he "beat the case" but that he eventually divorced from his wife.  The Veteran testified that  while at his wife's parent's home, he attempted suicide by drug overdose.  His parent-in-law called emergency services and the Veteran was taken by ambulance to nearby Maxwell Air Force Base Hospital in Montgomery, Alabama.  The Veteran stated that his identity was known to the hospital and that he was administered medication that made him unconscious for two days.  He stated that he then "escaped" and returned to his base in Georgia.  He did not inform his supervisors and did not seek any other treatment for a mental disorder at any time during service.  He also identified four private physicians who allegedly treated him for a nerve condition from 1975 through 1989.

As an initial matter, in August 2009, the Veteran's claim for service connection for a psychiatric disorder was remanded to afford the Veteran the opportunity for a VA examination to determine the nature and etiology of the claimed disability.  The Veteran was scheduled for a VA examination in August 2010, but he failed to report for the examination.  As a result, the Board must come to a determination solely on the basis of information included in the record.  38 C.F.R. § 3.655 (2010).  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board must assess the Veteran's competence and credibility to assert that his psychiatric condition had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010).  The Board finds that the Veteran is competent to describe symptoms of sadness and a suicide attempt in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010).  

To the extent that the Veteran claims continuity of psychiatric symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  However, the Board finds that the Veteran's contentions are not credible because they are contradictory to the evidence of record.

An acquired psychiatric disorder was not affirmatively shown to be present during service.  A diagnosis of a psychiatric disorder was first shown by the evidence of record in 1995, approximately 20 years after discharge from service.  The length of time between his separation from service and the initial confirmed clinical diagnosis weighs against a finding of a continuity of symptomatology.  38 C.F.R. § 3.303(b) (2010); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In light of the absence of symptoms or complaints, and the lack of clinical findings until 1995, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds that a psychiatric disorder was not shown in service and no psychosis was shown within one year following the Veteran's separation from service and thus presumptive service connection is not warranted.

The Veteran alleged that while stationed at an Army base in Georgia in 1974 he attempted suicide by drug overdose and was taken by ambulance to nearby Maxwell Air Force Base Hospital in Montgomery, Alabama, where he was treated for two days until he escaped.  However, there is no evidence in the service medical records or contemporaneous with service showing psychiatric treatment or a suicide attempt between 1974 and 1975.  The Veteran also reported private psychiatric treatment immediately following service discharge.  However, there is no medical evidence that supports his contention.  While the service personnel records document that disciplinary action was taken against the Veteran, those incidents were not related to psychiatric problems.  Moreover, service personnel records show that the Veteran was discharged from service for unsuitability, defective attitude, and inability to expend effort constructively, as opposed to unsuitability due to a medical condition.  The Board has weighed statements made by the Veteran as to incurrence of a psychiatric disability during service and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In considering Veteran's statements as to onset of psychiatric symptoms and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict other evidence of record.  

Although the Veteran is competent to describe symptoms of sadness, the diagnosis of a psychiatric condition and the medical causation are not subject to lay observation.  The determination as to the presence, type, and cause of a psychiatric condition is medical in nature and not capable of lay observation.  The relationship of the current a psychiatric condition to service is a medical determination that requires specific training and knowledge.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, his lay assertions are of little probative value when offered to establish a causal connection between service and a psychiatric disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  

In this case, there is no competent medical nexus evidence of record etiologically linking the Veteran's psychiatric disorder to his military service.  The treatment records after 1995 merely contain treatment for depression and drug addiction.  However, none of the providers noted any reports of suicide attempts in service or related any current disorders to any aspect of service.  There is no indication in the records as to a potential in-service cause of his psychiatric symptoms.  Therefore, the Board finds that the medical evidence does not support the Veteran's claim that his psychiatric disability is related to his military service, as opposed to other possible nonservice factors.  The claimed connection is ultimately a medical, not lay, determination since a psychiatric condition, to include depression, is not the type of condition that is readily capable of lay diagnosis and comment on etiology. 

To the extent that the Veteran has reported drug use in service, and the records show an extensive history of treatment for polysubstance abuse post-service discharge, and the competent medical evidence associates the Veteran's psychiatric diagnosis to substance abuse, according to the law currently in effect, service connection cannot be established for a disability resulting from willful misconduct or the primary abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action, and alcohol and drug abuse are, by statute, deemed to be willful misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1(n), 3.301 (2010).  The Board finds that a grant of service connection is precluded for the Veteran's abuse of drugs during or following service and for any psychiatric disorder that is due to the abuse of alcohol or drugs following his separation from service.  In this case, the psychiatric disorder is shown to be due to the substance abuse rather than the substance abuse causing any psychiatric disorder.

In sum, as the Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence.  In the absence of competent medical evidence of a diagnosis of a psychiatric disorder in service, and as the weight of the competent medical evidence is against a finding that any psychiatric disorder, to include depression, is causally related to service, the Board finds that the preponderance of the evidence is against the claim that a psychiatric disorder was incurred in or aggravated by service, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis C

The Veteran contends that he contracted hepatitis C during his period of active duty.  

The service medical records, to include the July 1975 separation examination report, contain no complaints, findings, or diagnosis consistent with hepatitis C.  On the basis of the service treatment records, the Board finds that hepatitis C was not affirmatively shown to have had onset during service and service connection is not established as the condition did not manifest in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

After service, in November 1989, the Veteran received in-patient treatment for drug detoxification.  In summaries of history and treatment, the Veteran reported a history of intravenous drug use.  A May 1994 clinical treatment note showed positive antibody hepatitis C.  Clinical testing in September 1994 showed slightly elevated liver enzymes.  Clinical treatment notes recorded a finding of hepatitis C, with reported risk factors that included tattoos, body piercing, and Vietnam.   

As for service connection based on the initial diagnosis after service, hepatitis was first documented in 1994, approximately 19 years after service, which weighs against the notion that he had been experiencing any incipient symptoms (like fatigue, weakness, aches and difficulty with concentration) during the many intervening years after his service had ended and he learned of his infection.  In other words, the Board finds that the Veteran he has failed to establish a continuity of symptomatology following service.  38 C.F.R. § 3.303 (2010); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board has considered whether service connection may be granted on the basis that the disability was first diagnosed after service and is related to service or to an event, injury, or disease in service.  Hepatitis C is a viral disease that may be asymptomatic at the time of infection, and service connection may still be granted even though the disability was first diagnosed after service.  38 C.F.R. § 3.303(d) (2010).  Consequently, the determinative issue is whether the Veteran's hepatitis C is attributable to his military service.  Watson v. Brown, 4 Vet. App. 309 (1993) (determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service).  Unfortunately, there is simply no competent evidence of record establishing that required relationship between the Veteran's service and his hepatitis C.

Risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  VBA Letter 211B (98-110) (November 30, 1998).  The Veteran's service medical records are negative for any complaints or clinical findings pertaining to hepatitis C risk factors or any complaint of hepatitis C symptomatology.  To the extent that he may have used intravenous drugs or intranasal cocaine during service, service connection for hepatitis C due to drug use is precluded by law.  38 U.S.C.A. § 1110 (West 2002).

There is no competent evidence of record that exposure to any risk factor in service was at least as likely as not the cause of the Veteran's hepatitis C.  Moreover, medical records show that, since leaving the military, the Veteran has reported a history of tattoos and body piercing and has undergone treatment for drug addiction, with reports of intravenous drug use.  To the extent the Veteran may claim his drug use coincided with his period of service, the law prohibits service connection for a disease resulting from willful misconduct due to the abuse of illegal drugs.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  Service connection for any disability, including hepatitis C, which developed secondary to drug abuse is barred as a matter of law.  38 U.S.C.A. § 1110 (West 2002).  Thus, even if the Veteran could show that he contracted hepatitis C through in-service intravenous drug use, he would be precluded from obtaining service connection on that basis.

To the extent that the Veteran reports that he contracted hepatitis C in service, the determinative question in this case involves a medical causation.  Due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, his lay assertions are of little probative value when offered to establish a causal connection between a current hypertension and the service-connected diabetes mellitus.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  

In this case, there is no competent medical nexus evidence of record etiologically linking the Veteran's hepatitis C infection to his military service.  The treatment records after 1994 merely contain diagnostic testing in the form of lab blood work and treatment for his associated symptoms.  There is no indication in the records as to a potential in-service cause of his hepatitis C infection, either in his self-reported medical history or otherwise, such as in the way of affirmation of that history by an evaluating or treating health care worker.  Therefore, there simply is no medical evidence supporting his claim that his hepatitis C is related to his military service, as opposed to other possible nonservice factors.  The claimed connection is ultimately a medical, not lay, determination since hepatitis C is not the type of condition that is readily capable of lay diagnosis and comment on etiology. 

In the absence of competent medical evidence linking the Veteran's hepatitis C to service, service connection for hepatitis C must be denied.  As the Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence, in the absence of competent medical evidence that associates hepatitis C to service, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for an acquired psychiatric disability, claimed as a major depressive disorder, is denied.

Service connection for hepatitis C is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


